Citation Nr: 1717342	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  15-25 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from the May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which awarded service connection for PTSD with a 50 percent disability rating effective May 24, 2006, the date of the Veteran's claim.  

The Veteran testified before the undersigned Veterans Law Judge during a Board videoconference hearing in February 2017.  A transcript of the proceeding is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO review and was granted a 30-day abeyance period for submission of additional evidence.  Additional evidence was received and is associated with this claims file.  

The record before the Board includes electronic records within Virtual VA and the Veteran's Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

After resolving reasonable doubt, the Veteran's PTSD is shown to result in symptoms more closely approximating total occupational and social impairment.





CONCLUSION OF LAW

The criteria for an initial 100 percent disability rating for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because a 100 percent rating for PTSD is granted and represents a full grant of the benefit sought on appeal, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where, as in this case, a 

veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous..."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

The Veteran is presently receiving an initial 50 percent rating for his service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

For a 70 percent rating, the evidence must show there is occupational and social impairment in most areas, such as work, school, family, relations, judgment, thinking and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

For a 100 percent rating, the evidence must show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.


The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the veteran's social and work situation.  Id.  

Under the criteria when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 100 percent initial rating.  Since filing his claim in 2006, VA records show his symptoms most closely approximate total occupational and social impairment due to his PTSD.

In January 2007, a VA psychiatrist submitted a written opinion regarding the Veteran's PTSD diagnosis. His symptoms were consistent with a diagnosis of chronic PTSD including:  recurrent nightmares and intrusive thoughts related to war experiences, increased irritability and anger management problems, avoidance and isolation, survivor's guilt, emotional detachment, impaired concentration, 

hypervigilance, insomnia, persistent sad mood, low energy, anhedonia, and low tolerance for stressors.  Additionally, the clinician opined that the Veteran's chronic PTSD interfered significantly with his ability to function in a social and occupational role, and his prognosis was guarded.  

In April 2013, the Veteran was afforded a VA examination.  The Veteran reported intrusive thoughts, nightmares, hypervigilance, insomnia, poor concentration, social withdrawal, irritability, depressed mood and hypomania.  The examiner noted that the Veteran was currently homeless and had been for 2 to 3 years.  He reported staying with his 7 girlfriends; however, due to his problems with irritability, only stayed with each for a brief period of time.  Additionally, the examiner noted that the Veteran had no other friends and was socially withdrawn. His only leisure activity was watching television.  The examiner indicated that the Veteran had a history of cannabis usage and alcohol abuse related to his PTSD.  The examiner opined that the PTSD symptoms that the Veteran exhibited caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

In December 2015, a VA PTSD clinician opined that the Veteran's chronic PTSD symptoms affected his ability to function in his social and occupational roles and indicated that he had difficulties acquiring and sustaining employment due to his psychiatric problems.  

The Veteran attended a video conference hearing with his representative before the undersigned Veterans Law Judge in February 2017.  During the hearing, the Veteran indicated that group therapy caused him to move backwards rather than allowed him to move forward. He reported that he found himself in a rut about things that had happened in the past.  He also stated that he was frequently angry and was attempting to keep himself from going into a rage during the hearing.  The Veteran indicated that he had no friends and that he had no relationship with his relatives as he felt more comfortable being alone.  During the hearing, the Veteran 

had an extremely difficult time maintaining focus and could not follow questioning or direction by the undersigned Veterans Law Judge.  

Also in February 2017, a VA psychiatry practitioner submitted a written opinion supporting the Veteran's PTSD diagnosis.  In addition to a PTSD condition, the Veteran was diagnosed as having a mild alcohol use disorder and a moderate cannabis use disorder.  The clinician opined that the Veteran's mental health conditions interfered with social and occupational functioning and that his symptoms were not expected to improve in the near future.  

Various VA psychiatrists reported the Veteran exhibited hypomania throughout the appellate period.  See e.g., August 2011 Psychiatry Note; December 2011 Psychiatry Note; September 2012 Psychiatry Note; April 2013 Psychiatry Note; January 2014 Psychiatry Note.  Additionally, VA clinicians frequently questioned whether he exhibited delusional thinking due to grandiose reporting of relationships and business earnings.  See generally August 2011 Psychiatry Note; September 2012 Psychiatry Note; March 2013 Psychiatry Note; January 2015 Psychiatry Note; June 2015 Psychiatry Note; April 2016 Psychiatry Note.   
The Veteran appeared for his appointments disheveled and with marginal grooming.  See e.g., August 2011 Psychiatry Note; December 2011 Psychiatry Note; September 2012 Psychiatry Note; March 2016 Psychiatry Note.  He also reported alcohol dependence with the consumption of up to one pint of liquor per day and nearly daily cannabis use.  See id; see also March 2013 Psychiatry Note; July 2013; January 2015 Psychiatry Note.  

While some of the Veteran's symptoms are found within lesser rating criteria under Diagnostic Code 9411, the Board finds the symptoms, when assessed in their entirety, and when giving the benefit of the doubt to the Veteran, can be likened to total occupational and social impairment due to his PTSD.  The symptoms are consistent throughout the course of this claim and appeal.  After resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence more nearly approximates the criteria for a 100 percent rating.  Accordingly, a 100 percent initial rating for PTSD is granted.  38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411.

	ORDER	

Entitlement to a 100 percent initial disability rating for service-connected PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


